Citation Nr: 0322716	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating action of the RO.  The 
veteran was sent a notice of this decision in December 2001.  
The veteran submitted a notice of disagreement (NOD) in April 
2002.  A statement of the case (SOC) was issued to the 
veteran in July 2002.  A substantive appeal was received from 
the veteran in August 2002.

In September 2002, the veteran testified during a hearing 
before RO hearing personnel; a transcript of that hearing is 
of record.


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that additional development of the claim is 
warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 38 
U.S.C.A § 5103A(a),(b) (West 2002).

In this case, the veteran claims that his current low back 
condition is the result of an incident that occurred while 
serving in the U.S. Navy.

Service medical records note that the veteran slipped and 
fell down a ladder in October 1964 while aboard the USS 
Hunley.  The records indicate tenderness over the right 
sacrum and hip after the accident but note no serious injury 
or fracture on examination.  The service medical records do 
not contain any additional notes referring to any type of 
lower back condition for the remainder of the veteran's 
service.  The discharge exam was negative for any condition 
or complaint of lower back condition.

Private hospital reports dated September 1978 to October 1978 
reveal treatment for a work related lifting injury to the 
veteran's back that required surgery.  Private hospital 
reports dated December 1980 and February 1981 note admission 
for acute severe low back pain.  The December reports 
indicate the visit was due to a request from the veteran's 
employer at the time because of a work related injury.  The 
February reports indicate that the veteran was involved in a 
motor-vehicle accident which resulted in a back injury.  
Private treatment reports dated May 1995 to November 2000 
also confirm back pain but do not attribute the pain to the 
veteran's active duty.

Testimony from the September 2002 hearing provides additional 
statements from the veteran regarding his lower back 
condition.  The veteran recounts his slip and fall incident 
in the Navy. He also states that he has suffered with the 
pain for several years and believes it is connected to his 
time in service.  The veteran reports he has sought treatment 
at various private medical centers as well as VA clinics and 
hospitals.

In September 2000, the veteran underwent a VA general medical 
examination related to a claim for pension.  The veteran 
complained of constant pain in the lower back which he 
reported started after falling in the Navy.  The diagnosis 
included a low back pain syndrome with radiculopathy status 
post fusion of the lumbosacral spine;  however, the examiner 
did not indicate whether the veteran's current lower back 
condition was related to his fall while in the Navy, or to 
some other cause.

In claims for disability compensation, the duty to assist 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(a) (West 2002).

In view of the VA examination findings, and the contentions 
of the veteran, the Board finds that the evidence currently 
of record is insufficient to decide the claim on appeal.  
Hence, the RO should arrange for the veteran to undergo 
another VA examination, in order to clarify the nature and 
etiology of his low back condition-the specific disability 
associated with his current low back pain, and an opinion as 
to whether such disability was caused by the slip and fall 
while in service, the work related back injuries reported in 
the private treatment records or by the motor vehicle 
accident, also reflected in the private treatment records.  
The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the claims file any notice(s) of the 
examination sent to the veteran.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records of pertinent medical 
evaluation and/or treatment.  During the September 2002 
hearing, the veteran referred to going to the VA clinic in 
Clearfield, PA between 1965 and 1977.  It does not appear 
that any attempt was made to obtain those records.  The RO 
should request outstanding records from that facility.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain medical 
records from any other source(s) identified by the veteran.  
All records requests should conform to the applicable 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request records of VA 
medical evaluation or treatment of the 
veteran for the lower back condition from 
the Clearfield, PA VA Clinic between 1965 
and 1977.  The RO should follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159, regarding requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

2.  The RO should request that the 
veteran provide pertinent information (to 
include names, addresses, and dates of 
treatment), and, if necessary, 
authorization, to enable it to obtain 
outstanding pertinent medical records 
from any additional source(s).  After 
receiving the veteran's response, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If any records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired), and all 
records/responses from each contacted 
entity the work related back injuries 
reported in the private treatment records 
or by the motor vehicle accident, have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination of the low back.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  Detailed clinical findings 
should be reported, and the examiner 
should provide (a) specific diagnosis(es) 
in connection with the evaluation.  The 
examiner should also furnish an opinion, 
with respect to each diagnosed low back 
disability, as to whether it is at least 
as likely as not that that such back 
disability is due to in-service injury, 
or whether such disability is more likely 
due to post service injury (to include 
the post-service work related back 
injuries and motor vehicle accident 
reflected in private medical records).  
The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of such examination sent to 
the veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.    

7.	Thereafter, the RO should adjudicate 
the veteran's 
claim for service connection for low back 
disability in light of all pertinent 
evidence and legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation all additional 
legal authority considered, discussion of 
all pertinent evidence and legal 
authority, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



